 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendixNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board and in order to effectuate the policies of the Labor Management RelationsAct, we hereby notify our employees that:WE WILL bargain collectively upon request, with Die and Tool Makers LodgeNo. 113, International Association of Machinists,AFL, as the exclusive repre-sentative of all the employees in the bargaining unit described below with respectto rates of pay, wages,hours of employment,or other conditions of employ-ment and, if an understanding is reached,embody such understanding in asigned agreement.The bargaining unit is.All toolroom employees,experimental employees, and machine repairmenat our Chicago, Illinois, plant, excluding office clerical employees, pro-fessional employees,guards, and supervisors as defined in the Act.WE WILL NOT in any manner interfere with the efforts of the above-namedUnion to bargain with us, or refuse to bargain collectively with said Union asthe exclusive representative of the employees in the bargaining unit set forthabove.SUPERIOR SLEEPRITE CORPORATION,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.LOCAL 140, BEDDING,CURTAIN&DRAPERY 'WORKERS UNION, UNITEDFURNITUREWORKERS OF AMERICA, CIOandMARIEJ.KUHLMAN,ANNETTE CIERVO SCANDARIATO AND MARGARET KARLE.CasesNos.2-CB-925, t'-CB-926, and 2-CB-958.July 03, 1954Decisionand OrderOn January 19, 1954, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent, had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices alleged in the complaint.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report and sup-porting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the exceptions and modificationsnoted below.109 NLRB No. 56. LOCAL 140, ETC.3271.We agree with the Trial Examiner that the Respondent, in de-manding that The Englander Company, Inc., discharge the com-plainants, Kuhlman, Scandariato, and Karle, because they lost theirmembership in good standing in the Respondent, attempted to causethe Company to discriminate against these employees, and therebyviolated Section 8 (b) (2) of the Act.We further find that, by thisconduct, the Respondent also restrained and coerced employees in theexerciseof their statutory rights in violation of Section 8 (b) (1)(A) of the Act. Like the Trial examiner, we find that the complain-ants had performed their statutory and contractual obligation totender their periodic dues uniformly required as a condition of mem-bership and employment and that therefore they were not vulnerableto discharge under the Respondent's union-security agreement withthe Company.However, we do not reach this conclusion on the TrialExaminer's theory that the complainants' old checkoff authorizationcards operated as continuing tenders of their dues obligation or thatthe complainants on December 13, 1952, had "substantially" compliedin good faith with their duty to tender their dues.'Rather, we relyon the ground forcefully advanced by the General Counsel that thecomplainantson the specified dateactuallymade a timely tender oftheir October, November, and December dues, payment of which wasall the Respondent could lawfully require as a condition of employ-ment.2As fully discussed in the Intermediate Report, the complainants onDecember 13, 1952, sent the Respondent money orders in payment oftheir October, November, and December dues.The Respondent re-turned the money orders with the statement that "You owe, not merelydues for the above three months, but also for the months of April andMay of 1952.You are, therefore, under the provisions of our By-laws, no longer in good standing."Thereafter, the Respondent de-manded the complainants' discharge.However, the October, Novem-ber, and December dues. were the only dues the complainants owedthat accruedduringthe term of the union-security agreement.Undersettled law, enunciated in numerouscasesbeginning withColonieFibre,'the Respondent could not require the complainants to pay theApril and May dues, which accruedbeforethe union-security agree-ment was made, in order to retain their jobs. The Board and thecourts have consistently held that a union-security agreement may notbe given retroactive effect to condition employment upon the paymentof dues obligation incurred during a period when therewas no con-Iview of our disposition of the case,we find it unnecessary to pass upon the validityof the Trial Examiner's grounds for his determination.'Although the Trial Examiner found it unnecessary to pass upon this contention, hevolunteered the opinion that it lacked merit.s Colonic'Pibre Co ,69 NLRB 589 ; 71 NLRB 354, enfd.163 F.2d 65(C. A.2) ; Interna-tional Union,United Automobile,Aircraft and Agricultural Implement Workers of America,`010,et at.,92 NLRB 968, enfd.194 F.2d 698(C. A. 7);Namm's, Inc.,102 NLRB 466. 328DECISIONS OF NATIONAL' LABOR RELATIONS BOARDtracttial obligation to maintain membership as a condition of em-ployment.,In these circumstances, we find that the complainants'offer to pay the October, November, and December dues was a fullperformance of their statutory obligation to maintain membershiprequired by the union-security agreement.It is undisputed that, if the April and May arrears are disregardedin determining the timeliness of the complainants' tender, the Decem-ber 13 tender was within the period prescribed by the Respondent'sconstitution.Under the Respondent's interpretation of the relevantconstitutional provision,5 a member falls into bad standing if he is inarrears 2 months, not necessarily consecutive, and before liquidatingthese arrears, defaults in paying a third month's dues by the 20th dayof that month.As the complainants were not obligated to pay Apriland May dues as a condition of employment, we find that their ten-der on December 13 was timely and protected them from discharge.The Respondent does not question the validity of the principle oftheColonie Fibreline of cases cited above but argues that it is not ap-plicable to the situation here presented. It urges that, unlike the factsin the cited cases, it demanded the complainants' discharge for losingmembership in good standing, not because they failed to pay theirApril and May dues, but only'because they failed to pay their Octoberdues which accrued during the term of the agreement. It concedes,however, that it took into account the April and May arrears-in de-termining that the complainants' default in paying their October duesput them in bad standing.We find no significant difference between demanding the dischargeof employees who lost membership in good standing for failing to paydues that accrued during a period when there was no statutory orcontractual obligation to maintain membership in good standing asa condition of employment and demanding the discharge. of, employ-ees who lost good standing during the contractual term only becausethe union took into account their dues arrears that accruedbeforethecontract went into effect in determining their membership status. Inboth instances, the employees are penalized for not paying dues at atime when they were legally privileged to refuse to do so withoutjeopardizing their jobs. In the present case, the net effect of the Re-spondent's consideration of the April and May dues was to shorten thegrace period for paying dues to which the complainants would other-wise have been entitled. Such a result, which would subject the com-plainants to discharge, we find is not sanctioned by the Act.Apart from the foregoing, the Respondent contends that it did notviolate Section 8 (b) (2) or (1) (A) of the Act because its demand,for the complainants' discharge and request for arbitration were made' Ibid.6 Section 5 (b). LOCAL 140, ETC.329in good faith pursuant to its alleged contractual rights and were notaccompanied by threats of strike or economic reprisal.We find nomerit in this contention. In our opinion, the Respondent's effortspursuant to a union-shop agreement to secure the discharge,of em-ployees which the Act does not permit, plainly constitute an, attemptto cause discrimination within the meaning of Section 8 (b) (2) ofthe Act and restraint and coercion within the meaning of 8 (b) (1)(A) of the ActsAccordingly, we find that the Respondent, in violation of Section8 (b) (2), attempted to cause The Englander Company to discrimi-nate against employees Kuhlman, Scandariato, and Karle in viola-tion of Section 8 (a) (3) and to discriminate against these employeeswith respect to whom membership in the Respondent was terminatedon some ground other than their failure to tender the periodic duesuniformly required as a condition of retaining membership.Wefurther find that this conduct amounted to restraint and coercionprohibited by Section 8 (b) (1) (A) of the Act.2.For the reasons discussed in the Intermediate Report, we agreewith the Trial Examiner that the Respondent violated Section 8 (b)(1) (A) and (2) of the Act by (a) requiring The Englander Com-pany under the 1952-1953 and current contracts to contribute moneysto the Security Fund which, as administered, restricted benefits onlyto members of the Respondent in good standing and thereby imposeddiscriminatory conditions of employment; and (b) the applicationof these discriminatory conditions of employment to Scandariatowho, as a result, suffered a denial of benefits because of her allegedloss of membership in good standing.'We further find, in agree-ment with the Trial Examiner, that the Respondent violated Section8 (b) (1) (A) by causing the Security Fund to cancel on its recordsthe participation rights of Kuhlman, Scandariato, and Karle becausethey allegedly lost their membership in good standing."OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local 140, Bed-9 Cf. International Union, United Automobile,Atrereft and Agricultural ImplementWorkers ofAmerica CIO, et al.,92 NLRB968, enfd. 194 F. 2d 698(C.A.7) ; PlywoodWorkersLocalUnion No.2498, 105NLRB 50.7 Afterthe hearing in this proceeding was opened,the Respondent took steps to payScandariato the Security Fund benefits.As of that time itappears that Scandariato hadbeen paid her hospital and surgical expenses,and her claim for disability benefits was for-warded to the insurance carrier.Manifestly,this action does not render the case mootCf.N. L. R. If. v.Mewia Textile Mills,339 U. S. 563.8 As no exception has been taken to the Trial Examiner's finding that the record did notsupport the allegations of the complaint that the Respondent violated Section 8(b) (1) (A)by promising Scandariato Security Fund benefits if she assisted the Respondent in its strikeactivities,we adopt this finding without comment. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDding, Curtain & Drapery Workers Union, United Furniture Workersof America, CIO, New York, New York, and its officers, representa-tives, agents, successors, and assigns, shall :1.Cease and desist from :(a)Causing or attemptingto causeThe Englander Company, Inc.,to discriminate against employees in the appropriate bargaining unitrepresented by the Respondent at the Company's Brooklyn plant, byrequiring the Company to contributesumsof money to Local 140Security Fund for the purpose of providing benefitsto employees insaid appropriate bargainingunit, unlessprovisionismade in theadministration and operation of said Fund, or otherwise, for the pay-ment of benefits on a nondiscriminatory basis without regard to themembership status, or want of it, of employees in the said appropriateunit.(b)Taking any action or engaging in any conductin relation tothe Local 140 Security Fund that is calculated to deny, or withholdfrom, any employee in the aforesaid bargaining unit because of hislack of good standing membership in the Respondent, the paymentof any benefits that would otherwise be due or payable to him fromsaid Fund.(c) In any othermannercausing or attempting to cause The Eng-lander Company, Inc., to discriminate against any of its employeeswith regard to their hire or tenure of employment or term or conditionof employment, except under the conditions and upon the groundauthorized by Section 8 (a) (3) and 8 (b) (2) of the Act.(d)By means of the foregoing or in any like or related mannerrestraining and coercing employees of the Company in the exerciseof the rights guaranteed in Section 7 of the Act, except to the extentsuch rights may be validly affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify The Englander Company, Inc., in writing, that it hasno objection to the employment of Marie J. Kuhlman, Annette CiervoScandariato, and Margaret Karle and that it withdrawsits demandsfor their discharge.(b)Notify the Local 140 Security Fund, in writing, that it with-draws allobjection to the full participation in benefit rights as em-ployees covered by said Fund, of Marie J. Kuhlman, Annette CiervoScandariato, and Margaret Karle on the basis of the contributionsmade to said Fund on behalf of said employees, and that itdesiresthat their full rights and interests in the Fund be restored to themab initioas if their rights and interests had not been canceled forloss of good -standing.in the Union. LOCAL 140, ETC.331(c)Take all necessary steps within its control to effectuate therestoration of all rights and interests of the above-named employeesto participate in the benefits of the aforesaid Security Fund.(d)money she may have suffered as a result of the discrimination againsther, in the manner provided in "The Remedy" section of the Inter-mediate Report.(e)Post at its business offices in New York, New York, copies ofthe notice attached to the Intermediate Report as Appendix A.9Copies of said notice, to be furnished by the Regional Director forthe Second Region, shall, after being duly signed by an official repre-sentative of the Respondent, be posted by the Respondent immediatelyupon receipt thereof and maintained by it for a period of at leastsixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to members are customarily posted.Rea-sonable steps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.(f)Mail to the Regional Director for the Second Region signedcopies of the notice attached to the Intermediate Report as Appen-dix A for posting, the Company willing, in places where notices toemployees at the Brooklyn plant of The Englander Company, Inc.,are normally posted.Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being dulysigned as provided in the paragraph just above, be forthwith returnedto the Regional Director for said posting.(g)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order as to whatsteps it has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondent violated Section8 (b) (1) (A) of the Act by promising Scandariato Security Fundbenefits if she assisted the Respondent in its strike activities.CHAIRMAN FARMER, concurring :I agree, of course, that a union cannot lawfully demand the dis-charge of an employee for failing to pay union dues covering anyperiod prior to the execution of a union-shop contract.However, Ido not find it necessary to consider the provisions of the Union'sconstitution relating to loss of good standing.We are not concernedhere with whether or not these employees were union members ingood standing, but solely with whether or not the Union had theO This notice,shah be amended by substituting for the words"The Recommendations ofa Trial Examiner"in the caption thereof the words "A Decision and' Order."In the eventthat this Order is enforced by decree of a United States Court of Appeals,there shall besubstituted for the words"Pursuant to a Decision and Order"the words"Pursuant to aDecree of the United States Court of Appeals,Enforcing an Order." 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDright under the provision of Section 8 (a) (3) to demand their dis-charge.I think it clear beyond argument where there exists a validunion-shop contract that a union can insist upon the discharge ofan employee only if the employee refuses to pay his initiation feesand dues.Here, the three employees made a proper tender to theRespondent Union of all the dues which they were legally requiredto pay as a condition of employment.After this offer to pay theirdues, the Union nevertheless insisted that these employees be dis-charged. I regard this as a clear violation of Section 8 (b) (2), andI would so find. I deem it irrelevant whether or not these three em-ployees were, at the time the Union demanded their discharge, mem-bers in good standing as judged by the constitution or bylaws of theUnion.They tendered their dues prior to the demand for their dis-charge, and in my opinion, this was all they were obligated to do.In all other respects, I join in the majority decision.MEMBER MURDOCK, concurring :I am, as are my colleagues, satisfied that the Union violated Sec-tions 8 (b) (2), and 8 (b) (1) (A) in this case by demanding thedischarge of employees Kuhlman, Scandariato, and Karle. I reachthis conclusion, however, on the basis of the evidence in the record,detailed in the Intermediate Report, which persuades me that thereal reason for the Union's demand that the Employer discharge theseemployees is, as the General Counsel contends, their refusal to signnew checkoff authorization cards permitting the deduction of assess-ments rather than their failure to pay their dues.The record is clear, as the Trial Examiner found, that the em-ployees acted in good faith and reasonably believed that their tenderof dues for the months of October, November, and December, 1952,was timely and included all of the dues then owing.Wien informedby the Union that they owed dues for the months of April and May,they made an additional tender to cover these dues. I find it unnec-essary to decide for the purposes of this case whether the Union wascorrect in insisting that the months of April and May could validlybe counted in determining whether and how long these employeeshad been in arrears. Certainly, their obligation to pay dues for these2 months was extremely doubtful. The Union had conducted a strikeduring this period and its normal policy was not to require paymentof dues during a strike. I cannot believe that a union interested onlyin collecting dues would arbitrarily reject the tenders made in thiscase by employees who, so far as the record shows, had never beenchronic delinquents.On the basis of the evidence set forth by theTrial Examiner, I find rather that the Union's insistence upon theirdischarge was the result of hostility toward them growing out of LOCAL140, ETC.333their challenge to the Union's right to collect dues under a new formof authorization card.I would also find, in agreement with the Trial Examiner and mycolleagues, that the Union violated Section 8 (b) (1) (A) and (2)by causing the Employer to discriminate against nonmember em-ployees through the administration of the Security Fund. I wouldnot, however, find a violation of Section 8 (b) (2) were I not con-vinced that the Employer also violated Section 8 (a) (3). It isclear from the record, as the Trial Examiner found, that the Em-ployer was on notice that the Fund was being administered in a dis-criminatory manner.Moreover, I have serious doubts whether anemployer can contribute money as was done here for the benefit of itsemployees without accepting responsibility for any discriminationwhich might result.This is particularly true in the instant casewhere the Employer had no representative of its own as a trusteein the Fund and the Fund, in practice, was administered by theUnion. Section 302 of this Act, it may be noted, makes unlawful theestablishment of such a fund unless employees and employers are',equally represented in the administration of such fund." In viewof the foregoing, I find a violation of Section 8 (b) (2) on the groundthat the Union through the administration of the fund caused theEmployer to discriminate against its employees in violation of Sec-tion8 (a) (3).Intermediate ReportSTATEMENT OF THE CASECharges having been filed against the Respondent Union, above named, by MarieJ.Kuhlman in Case No. 2-CB-925, Annette Ciervo Scandariato in Case No.2-CB-926, and Margaret Karle in Case No. 2-CB-958, and the three cases havingbeenduly consolidated, the General Counsel issued a complaint, alleging that theRespondent had engaged in unfair labor practices affecting commerce within themeaning of the National Labor Relations Act, 61 Stat. 136, herein called the Act.With respect to the unfair labor practices, the complaint, as amended at the hear-ing, alleged in substance that the Respondent violated Section 8 (b) (1) (A) and(2) of the Act, by (a) attempting to cause The Englander Company, Inc., hereincalled the Company, on or about January 14, 1953, discriminatorily to dischargethe charging parties above named; (b) requiring the Company to contribute moneyto a welfare plan, known as Local 140 Security Fund, covering all the Company'semployees in the appropriate unit for which the Respondent acts as exclusive bar-gaining agent, while maintaining, operating, and administering the Fund only forthe benefit of its own members in good standing; and (c) denying the right ofparticipation in said Fund to the charging parties for the same discriminatory rea-sons that induced it to seek their discharge.The complaint alleged additionallythat the Respondent further violated Section 8 (b) (1) (A) by promising"Scan-dariato the payment of benefits from said Fund on the condition that she assist theRespondent in its strike and concerted activities.In its answer, the Respondent denied generally the material allegations of thecomplaint imputing to it the commission of unfair labor practices.Pursuant to notice, a hearing was held between November 23 and 25, 1953, atNew York City, before the undersigned, Arthur Leff, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The General Counsel, the Respondent, andthe Charging Parties were representedat the hearingby counsel.Full opportunitywas afforded all parties to examine and cross-examine witnesses, to present oralargument at the close of the hearing, and thereafter to file briefs as well as proposedfindings of fact and conclusions of law. Following the hearing, a brief was receivedfrom the Respondent. 334DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Englander Company, Inc., a Delaware corporation with its principal officeand place of business at Chicago, Illinois, is engaged in the manufacture, sale, anddistribution of beds, bedding, and related products. It maintains 16 plants andsubsidiary offices in 12 States of the United States, including a plant at Brooklyn,New York, its only plant involved in this proceeding.During 1952, the Companymanufactured products valued in excess of $1,000,000, of which approximately 25percent was transported from its plants in interstate commerce to States of theUnited States other than the States in which its plants are located.Shipments duringthat year from its Brooklyn plant to States of the United States other than NewYork exceeded $25,000 in value.During that year, the Company's purchases ofmaterials for use at its Brooklyn plant exceeded $1,000,000 in value, approximately90 percent of such materials being transported to its Brooklyn plant from Statesother than the State of New York.H. THE LABOR ORGANIZATION INVOLVEDLocal 140, Bedding, Curtain & Drapery Workers Union, United Furniture Work-ers of America, CIO, is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. As to the allegation that the Respondent illegally attempted to cause the Companyto discharge Kuhlman, Scandariato, and Karle1.The relevant factsFor some years the Union and the Company have been parties to collective-bar-gaining contracts covering an appropriate unit of the Company's employees at itsBrooklyn plant.The contracts have been for annual terms ending on March 31of each year.At the expiration of the contract for the term ending March 31, 1952,there was a strike which lasted from April 1 to May 17, 1952, when a new contractwas executed.The new contract-the one with which we are here concerned-contained a union-shop provision, conforming to the statutory standards for validity,thatinter aliarequired employees to maintain their good standing membership inthe Union as a condition of employment.Marie Kuhlman, Annette Scandariato, and Margaret Karle-all of whom haveseen long service with the Company'-are employees within the appropriate bar-gaining unit, and, as such, subject to the union-shop provision of the contract.Allthree; were members of the Union, when the 1952-1953 contract was entered:--into.They had joined long before that time, and had executed checkoff cards authorizingthe Company to deduct from their wages and to remit to the Union their monthlydues.Their checkoff authorizations were regarded by all concerned as still in fullforce and effect when the 1952-1953 contract was signed. It has been, and stillis, the practice of the Union to submit to the Company each month a list settingforth the amount of dues and assessments-including, when occasion demanded it,arrearages of dues-to be checked off from the wages of employees in the bargainingunit.Before the 1952-1953 contract, the Charging Parties' obligations to theUnion for dues and other charges had always been collected through that procedure.At the end of March 1952, when the contract for the prior year terminated, Kuhlmanand Karle were current in the payment of their union dues. Scandariato, who hadbeen absent from work because of illness in March, owed dues for that month.During the months of April and May 1952-the months of the strike-the Unionmade no attempt to collect dues from its members employed by the Company. Ber-nard Minter, the Union's business agent, testified that the abstention of dues col-lections during a strike was in conformity with the Union's customary policy.TheUnion's constitution authorizes its executive board to waive members' dues obliga-tions incurred during a strike period. In this instance, however, according toMinter, the Union's executive board took no formal action to cancel striking mem-bers' dues obligations for the months of April and May. But though no request'Kuhlman has been employed by the Company for 12 years,- Scandariatofor 29, andKarle for 15. LOCAL 140, ETC.335for payment of such dues was ever made upon members after as well as duringthe strike, and no attempt was made to collect such dues as arrearages through thecheckoff process, the Union continued, according to Minter, to look upon these duesas outstanding obligations.Minter conceded that most of the employees in theunit, numbering well over 200, have not paid their dues for the months of Apriland May 1952 to this day.He explained the Union's failure to request paymentor to seek collection on the ground that the Union to date has considered it inadvis-able to demand clearance of the 2 months' arrearages, because for a period afterthe strike there had been levied upon employees strike assessments in addition totheir regular dues, and because thereafter the employees were engaged in part-timework and could ill afford to meet the burden of their arrearages.At the conclusion of the strike, following the return of the employees to work, thepractice was resumed of collecting dues from employees pursuant to the checkoff au-thorizations on file with the Company.Dues for the months of June, July, August,and September were checked off by the Company from the wages of Kuhlman,Scandariato,and Karle, and remitted to the Union. In addition, pursuant to a re-quest made by the Union, the Company in July 1952, deducted from Scandariato'swages for remittance to the Union an extra $3 to cover dues arrears for the monthof March 1952-the month for which no dues had been deducted from Scandariato'swages under the previous contract because of her absence from the plant due toillness.About the middle of September 1952, the Union voted to levy a special strike as-sessment upon its members to support a strike it was conducting at other plants inthe industry.The Union requested the Company to deduct from the wages of em-ployees the sum of $2 a week for 8 weeks and $1 a week for 10 weeks to coverthat assessment2In the past the Company had honored without question theUnion's requests for the deduction of assessments under existing checkoff authoriza-tions.But after about the second week of deductions of the current assessment, theCompany raised a question about the propriety of continued deductions.The Com-pany informed the Union that some of its employees had voiced objections to thatpractice, and pointed out to the Union that many of the checkoff authorizations ithad on file, particularly the older ones, made no express provision for the withhold-ing of wages to cover assessments.The Company also pointed to what it consid-ered to be other shortcomings in the form of at least some of the authorization cardson file with it. It informed the Union that it would not continue to make furtherdeductions unless it received authorizations in proper form.In late September or early October of 1952 the Union distributed to the Company'semployes through its shop steward new checkoff authorization forms which the em-ployees were requested to sign.These forms specifically made provision for thededuction of assessments as well as monthly dues.The new forms were promptlysigned by most of the employees, but a small group, including the three ChargingParties, declined to sign.When Kuhlman, who appears to have been the leaderof the dissident group, informed Shop Steward Wright in the presence of other em-ployees that she would not sign the new card unless it was worded differently, Wrightremarked, "We will see about that."When Scandariato told Wright she did notthink she would sign, Wright said, "You better sign or else." "Or else what?" askedScandariato."Then you wouldn't be in good standing with the Union," repliedWright.At a union meeting held several days after the cards were distributed, atwhich, according to Business Agent Minter, he informed the employees- that theCompany had stated it would not continue to deduct dues and assessments unlessnew cards were signed,Minter expressed anger with Kuhlman when she openlystated that,while prepared to pay the current assessment,she would not sign a cardin that particular form'Up to that time, Kuhlman's relations with Minter andWright had been friendly.Thereafter they refused to speak to her.The new checkoff authorizations were eventually signed by all employees exceptthe 3 Charging Parties and 6 others.The three Charging Parties have not to thisday revoked their old checkoff authorizations cards which are still on file with theCompany.Nor have they otherwise indicated either to the Company or to theUnion an unwillingness to have the Company continue to check off their dues as ithad done in the past.They were never specifically notified by the Union that in'At that time there were on file with the Company checkoff authorizations from allemployees in the appropriate unit8 After the meeting Kuhlman was approached by Union President Tischler and by anexecutive board member who urged her to change her mind, but she remained steadfast inher position,objecting particularly to the unlimited assessment provision on the authoriza-tion card. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe futurethey wouldbe expected to make their dues paymentsdirectly to theUnion.When Kuhlmannoted that her dues were not checked off in October, shecalled at the Company'sofficeand spoketo Plant ManagerFerdinand about it.Ferdinand told her that the Unionhad notified him to discontinue checking off herdues because shehad notsigned a new authorizationcard.KuhlmanadvisedFerdinand thatshe wantedthe Companyto continue checkingoff her dues underher old card.But Ferdinandinformed her that he could not do so unless she signedthe new card,as thatwas what the Union hadstated.Although Scandariato andKarledid not themselvesinquire ofthe Companyas to its reason for discontinuingdues deductions,itappearsthat theywere aware of Kuhlman's conversation withFerdinand and assumed that the same reason applied to them.The Union madeno request upon theChargingParties for the payment of dues duringOctober.However, withoutnotifyingthe ChargingPartiesthat they were in default,and un-known to the ChargingParties,the Union on November 1, 1952,caused to be notedon the recordsof the Security Fund-of which,more later-that theirinterest inthe Fund hadbeen canceled,presumably on the theory that they wereno longermembersof theUnion ingoodstanding.In Novemberand in December, the Companyalso failed to check off dues fromthewages of the ChargingParties and from the six other employees who hadexecutednew checkoffauthorization forms.The Union's internal regulations governing membership standing are set forthin section 5 of its constitution,reading as follows:(a)Everymember shallpay to the Union monthlydues in amounts fixedby the Membership body.Everymembershall likewisepay assessments tothe Unionas andwhen adoptedand passedby theMembership.(b)Anymemberwho fallsin arrearsin thepayments of his dues in excessof the twentieth day of the third month of sucharrearage,shall beconsideredto be a membernot in good standing.(c)Any member who shall fail topay his dues for any currentmonth bythe twentieth day of the month,or shall failto pay anyassessment and/orother financial obligationto the Union by the due date thereof, shallbe notifiedby letter that heis not in good standing.(d)The ExecutiveBoard shall have the power to waive the application of5 (a) and(b) as to any member who shall be ill or onstrike,or for other goodand sufficient cause.Accordingto BusinessAgent Minter,the provisions of paragraph 5 (c) above areapplied by the Unionin practice.The determinationof whethersuch employeesare or are not members in good standing is madesolely on thebasisof theprovisionsset forthin paragraph 5 (b) of its constitution.That paragraph is construed by theUnion as placing a member in bad standing when he accumulates 2 months of duesarrears, not necessarily consecutive and no matterhow far backincurred, and then,beforeliquidatingsucharrears, failsto pay a 3rd month's duesby the 20th day ofthe month for which it is due.Prior to December 13, 1952, the ChargingPartieshad received no notice from theUnion that they werenot in good standing.On that day each of the ChargingParties, aswell as each of the 6 otheremployeeswho hadnot signedthe Union's newform of checkoffauthorization,mailed to the Union her money order for $21, ofwhich $9was tocover her dues forthe monthsof October, November,and Decem-ber, 1952, and the balanceher union assessmentsthat had become payable for suchmonths.Under date of December 19, 1952, the Union returned the money orders tothe nine employees,sendingto each a letter identical in form.The one to Kuhlmanfollows:DEAR Miss KUHLMAN: We have yourletterof December 13, 1952,enclosingthreemonths' dues for October, November and December.We are herewithreturningyour money to you.Apparently you areunder a misunderstanding as toyour membership statusYou owe, not merely duesfor theabove threemonths,but also for the monthsof April and May of 1952.You are, therefore,under the provisionsof our By-Laws,no longer ingoodstanding.If you wish to makeapplication for reinstatement,we would suggest that youappear beforethe Local Executive Board. If you willget intouch with ouroffice,we will inform you of the date and time ofthe next meeting.Sincerely yours,ALEXSIROTA,Manager. LOCAL140, ETC.337The Union's letter of December 19 was the first notice to these employees thatthe Union considered them in dues arrears for the strike months of April and May.The employees made no attempt to appear before the Local's executive board, aswas suggested in the Union's letter.Instead, on January 9,1953,through DavidSiskind,the attorney retained by them, the 9 employees retendered to the Union the$21 money orders they had previously submitted,and, in addition,this time, moneyorders in the amount of $6 each to cover dues for the months of April and May 1952.In his forwarding letter,Mr. Siskind took issue with the Union's assertion that theemployees were in default in the payment of dues for the months of April and May,pointing out that no dues for such months had been requested or collected from,otheremployees,and contended that the Union by its conduct had waived payment for sucl%months.Mr. Siskind stated,however,that"to avoid any question as to [his]clients' good faith,"he was tendering the dues for the months ofApriland May.Herequested the Union to acknowledge his client's good standing with the Union, ad-vising the Union that if it failed to do so, he would be compelled to take other stepsto protect his clients'interests.On the sameday, Mr.Siskind wrote the Company, en-closing a copy of his letter to the Union,and advising the Company that any attemptto obtain the discharge of his clients on the ground they were not in good standingwould be resisted by the filing of unfair labor practice charges against both the Unionand theCompany.Under date of January 17, 1953,the Union's attorney wrote to Mr. Siskind,return-ing to him the money orders he had forwarded,and explaining the Union's refusal toaccept the tender on the following basis:As the Union has previously advised your clients, they are no longer members ingood standing of the Local.They were invited to attend an Executive Boardmeeting of the Local to discuss their membership status with the Board, but haveapparently declined that invitation.Before the receipt of letter just referred to, Mr.Siskind had written the Union, sup-plementing his letter of January 9, 1953, by enclosing,in addition to the money there-in referred to, a money order for $27 to cover his clients' dues for the month ofJanuary.The $27 money order was returned by the Union on January 19, 1953. InFebruary,Mr. Siskind advised the Union that his clients were prepared to pay theirdues for the month of February and for all subsequent months, but would refrain,unless advised otherwise,from making an actual tender,because the Union's pastrefusal to accept dues had disclosed that any such tender would be futile.In the meantime the Union,under date of January 14, 1953, wrote the Companyas follows:GENTLEMEN:This is to advise you that Marie Kuhlman is no longer in goodstanding as a memberof Local 140.We, therefore,request that,pursuant to our Agreement,you terminate heremployment.Very truly yours,BERNARD MINTER,Business Agent.Sometime between January 14 and March 1953-the record does not establish theprecise dates-the Union orally requested the Company to discharge Scandariato and'Karle for the same reason.So far as appears,the Union never requested the dis-charge of the six other employees representedby Mr.Siskind.The Company did not comply with the Union's request for the discharge of Kuhl-man, Scandariato,and Karle. Insisting that their discharge was required by thecontract,theUnion demanded that the matter be submitted to arbitration.TheCompany agreed to that procedure and an arbitration hearing was scheduled for May13, 1953.Upon learning of the proposed arbitration,Mr. Siskind notified the Com-pany of his client's objections to that proceeding,contending that in view of the un-fair labor practice charges that had been filed in the interim against the Union it wasamatter that could properly be resolved only through Board processes.Thescheduled arbitration proceeding has never been held, and the Charging Parties stillremain in the Company's employ.However, the Union's demand for their dis-charge has never been withdrawn.2.Analysis of contentions and conclusionsWas the Union's demand for the discharge of Kuhlman,Scandariato,and Karleviolative of Section 8 (b) (2) and(1) (A)? The Union defends its action on thebasis of the concededly valid union-shop clause in the contract.It contends that theemployees in question,as a result of their failure to pay dues in and for the month of 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDOctober 1952, lost, without thereafterregaining, their good-standing membership intheUnion, thereby rendering themselves vulnerable to legal discharge under thecontractual provisions permitted by Section 8 (a) (3).With that contention theGeneral Counsel takes issue.As his primary position the General Counsel arguesthat theunion-shop contract provides no defense, because the employees' loss ofgood standingwas predicated in part upon their nonpayment of dues for the monthsof April and May when no contract was in effect. To support that position he relieson the line ofcasesholding that a union-security provision may not be given retro-active effect to condition employment upon the payment of dues obligations in-curred during a free period when no valid contractual requirement for such paymentexisted .4As an alternative position, the General Counsel asserts that even if the,employees had rendered themselves vulnerable to discharge under the contract bynonpayment of dues and consequent loss of union membership required thereunder,that was not the real basis for the discharge requests.The Union's real and illegalreason,he insists,was to retaliate against the employees for their refusal to signcheckoff authorizations permitting the deduction of assessments.The Union, in turn,counters the General Counsel's retroactivity agreement by disputing that the employ-ees were deprived of their employment because of nonpayment of April and Maydues.It contends that the three-as well as all other Company employees-hadfull opportunity to maintain their good standing as members and to safeguard theirjob rights under the contract merely by keeping current with the monthlydues obli-gations incurred after the contract went into effect.Had they done so-it says-they would not have rendered themselves vulnerable to discharge.They lost theirgood standing, according to the Union, only because they failed to meet their duesobligations for the month of October, a month for which their obligation to paycannot be questioned either under the contract or the law. It concedes that in orderto determine whether nonpayment for the month of October brought the employeesinto badstandingunder its constitution, it was necessary to take into account pre-viously accumulated arrears for April and May. But, it says, that was done simplyfor the purpose of determining the lapse of the allowable grace period for dues de-linquency under its internal regulations generally applicableto all its members.5What itsinternal regulationsprovide, it argues, cannot under the Act be of any con-cern to the Board as long as employees were not denied their statutory right to con-tinue their membership and employment by keeping current with their monthly duesincurred during the period the contract was in effect.As for the General Counsel'salternative "pretext" theory, the Union submits that there is no substantial recordevidence to support the inference the General Counsel seeks to have drawn.With regard to the General Counsel's primary position-and accepting the validityof the Union's factual premise that April and May dues had not been waived-I agreewith the Union that thiscase isdistinguishable on its facts from the cases relied uponby the General Counsel. In the cases he cites either employment was conditioned onthe maintenance of membership at a time it was not legally required,as inColonieFibre,or there was an actual requirement as acondition of employmentfor the pay-ment of back dues in addition and without reference to the contract obligation tomeetcurrent dues, as inTimken-Detroit Axle CompanyandNamm's.Here, I donot think the record supports a finding that the Union insisted,as a condition ofemployment,that the employees in question pay their back dues for April and Mayin addition to maintaining their good standing by the payment of dues accrued dur-ing the contract term, or that it sought their discharge for that reason.The recordI think is consistent with the Union's argument that the April and May dues weretaken into account simply for the purpose of computing whether the nonpayment ofthe October dues brought the employees in bad standing under the provisions of theUnion's constitution.I am far fromsatisfiedthat the application of a membershipregulation,generally applicable to all members, that has the effect of cutting downon the basis of past dues arrears the maximum grace period allowable formeetingfuture dues obligations necessarytomaintaingood-standing membership required'See, e. g,Colonie Fibre Co.,163 F. 2d 65,(C. A. 2).International Union, UnitedAutomobile,Aircraft and Agricultural Workers of America, CIO,Local 291 (WisconsinAxle Division, The Timken-Detroit Axle Company),92 NLRB 968;Namm's, Inc.,102NLRB 466.5As proof that its regulations were uniformly applied, the Union points to undisputedevidence that the April and May dues are recorded on its books as outstanding obligationsfor all its members who were in the Company's employ at the time and who have not sincepaid.The others also would have suffered a lapse of membership, it says, had they allowedtheir grace rights to expire by failing to pay an additional month's dues. LOCAL 140, ETC.339by a union-shop contract,but which does not bar the retention of membership stand,ing with dependent job rights if dues accruing during the contract term are met asand when they fall due, is to be condemned under the Act on the same principles asare declared in the cases upon which the General Counselrelies.6But that is an issue which I need not, and therefore do not, decide in this case.For in this case, I am fully satisfied for an entirely different reason that the Union'sattempt to cause the discharge of the three employees in question cannot in anyevent be defended.Under the Act, enforcement against an employee of a union-shop provision can be justified only when it is bottomed on his failure to tenderthe periodic dues and initiation fees uniformly required as a condition of acquiringor retaining membership. It appears in this case that the uniform method followedfor the collection of dues from Company employees was through payroll deductions.The three employees had on file with the Company checkoff authorizations, whichthey never revoked, which were never returned to them, and which in the past hadbeen used as the means for the payment of their dues.They were never specificallyinformed by the Union of the cancellation of the authorizations or that they wouldthereafter be expected to honor their dues obligations by some other method.Noquestion was raised, so far as appears, about the sufficiency of their particular authori-zations to support the deduction of periodic dues.There may have been as tqassessmentsBut as the payment of assessments may not be required as a conditionof employment, the employees were within their legal rights in refusing to sign sub-stitute checkoff authorizations providing for such inciusion.Under the circum-stances of this case, I believe that the unrevoked and uncanceled checkoff authoriza-tionsmust therefore be viewed as continuing tenders by the employees of theirperiodic dues obligations to the Union.SeeFerro Stamping and Manufacturing Co.,93 NLRB 1459, 1461.Moreover, on the particular facts of this case, I find no merit to the Union'sposition that, once having been put in notice that no dues deductions were beingmade from their pay, the employees were delinquent in not thereafter manuallytenderingmonthly dues to the Union during the months they fell due.The recorddiscloses that the employees throughout acted in good faith and without intent totake advantage of the situation or to obtain a "free ride."Before being advisedthat they were in bad standing, they did make a direct tender to the Union of theirarrears.According to the Union's view, the tender made in early December wastoo late, as they were already then in bad standing because of nonpayment ofOctober dues piled upon April and May dues. But the record supports a findingthat the employees had just cause to suppose that their tenders were timely evenunder the Union's constitution.Without deciding whether such conduct on theUnion'spart amounted to a legal waiver of dues obligations for the months ofApril and May, I think it at least clear that by its entire course of inaction withregard to the April and May dues-especially its failure to give any indication thatit expected dues payments for the strike months, its normal policy not to expect duespayments during strikes, and its abstention from calling upon the Company forpayroll deductions for such arrears as was its normal practice in the case of otherarrears-the Union led the employees reasonably to believe that there was no needto consider April and May in computing the time within which it was necessary tomake tender if loss of good standing was to be avoided.'That the employees werenot seeking to avoid payment of their dues obligations is further reflected by theirtender of April and May dues, though they were under no legal compulsion to doso, upon learning that the Union was taking the position that such dues were out-standing obligations.Far from showing a"deliberate default" sthe record hereshows a sincere and good-faith affirmative effort by the Charging Parties to honortheir dues obligations under the union-shop contract.To hold under the circumstances here shown that there was no compliance withthe tender requirements of theAct, wouldI think flout the statutory purposeand intent of protecting employees in union-shop situations who without evasionor postponement show by their affirmative conduct a readiness and willingness toCf Food Machinery and Chemical Corporation,99 NLRB 1430.7In that connection,it is significantthat in thecase of Scandariato,nothing was saidto her about bad standing in June 1952, when, if dues for April and May are included,she was, by virtue of her nonpayment of dues in March, already 3 months in arrearsAsfound, the Union in July collected her March arrears by checkoff, but made no request forApril and May.s Cf.Chssholm-Ryder Company,Inc,94 NLRB 508334811-55-vol. 109-23 340DECISIONSOF NATIONAL LABOR RELATIONS BOARDhonor their dues obligations.On all the evidence,I am satisfied that the ChargingParties substantially complied with their duty to tender.It follows that the Union was unjustified in demanding as to them enforcement ofthe contract's penalty provisions for failure to maintain good standing in the Union.There is some evidence suggesting that the Union's real motive in refusing to accepttheir tender of dues, and in thereafter seeking their discharge, was rooted in itshostility to them growing from their refusal to sign the substitute checkoff authori-zations.But, in view of the disposition made of this case on another ground, I seeno need to-pass on the issue of whether such evidence is sufficiently substantial towarrant an inference to that effect. I conclude and find that, by demanding thedischarge of Kuhlman, Scandariato, and Karle, the Union violated Section 8 (b) (2)of the Act, and Section 8 (b) (1) (A) as well.B. As to the allegations relating to the Security Fund and the denial of benefitsthereunder to Scandariato1.The relevant factsThe contracts between the Union and the Company, at least those covering thepast 3 years, have made provision for employer contributions to an employee welfareplan, called Local 140 Security Fund.The provision in the current contract termi-nating March 31, 1954, which it is conceded by all is in substantially the same formas that in the two earlier contracts, reads in relevant part as follows:The Employer agrees as long as this agreement remains in effect to pay monthlyon or about the 10th day of each month, beginning April 1953, a sum equal to61/2 percent a of the monthly gross payroll of the employees in the bargainingunit to Local 140 Security Fund for the benefit of the employees of the Em-ployer within the bargaining unit. . . . It is understood that the social benefitsto be provided will meet the requirements of all applicable laws and satisfy theEmployer's obligation under the New York State Disability Law without fur-ther obligation on the part of the Employer. It is agreed that the Local 140Security Fund will be administered in accordance with the provisions of allapplicable laws.It is further understood and agreed that the Employer shall beunder no obligation to see that the moneys paid to Local 140 Security Fundpursuant to this paragraph is for the purposes and uses above mentioned.The Security Fund covers employees not only of the Company, but of otheremployees in the industry with whom the Union has collective-bargaining contracts.Under the Fund,benefits are provided covered employees,and in some instancesmembers of their families, for sickness and accident, surgical, medical, and hospi-talization expenses,and death.In form at least, the Fund is administered by a jointtrusteeship composed of union and employer trustees.Not every employer, how-ever, has its own representation as a trustee-the Company in the instant case, forexample, has none. In its actual operation,the Fund appears to be managed byrepresentatives of the Union-its managing officers being composed exclusively ofunionrepresentatives.Alex Sirota, the president of the Fund and itsmanager, isalso business manager of the Union.Bernard Minter, the secretary and treasurerof the Fund, is also the business agent of the Union.The contract provisions relating to the Fund contain no restrictions on employeeeligibility for benefits, and require the Company to base its contributions upon thegross pay ofallemployees in the appropriate unit. It appears, however, that inpractical operation the managers of the Fund consider only members of the Unionin good standing to be eligible for benefits.Thus, in a booklet describing the opera-tions of the Fund, signed by Alex Sirota as its chairman, and issued to the Com-pany's employees sometime in 1952, the following is stated:YOU ARE ELIGIBLE FOR BENEFITS-If you are a member in good standing of Local 140, Bedding, Curtain & DraperyWorkers and if you are actively at work for a contributing employer.Minter, while testifying as a witness for the Respondent, attested to the accuracyof the statement just quoted.There is no evidence to show that the Company, whenit entered into the contracts prior to the current one, was aware that benefits fromthe Fund would be restricted to those employees who were members of the Unionin good standing. It is clear, however, that the Company was put on notice to that9The contract which terminated March 31, 1952, called for a 5 percentcontribution, and,that which terminated March 31, 1953, called for a 6 percent contribution. LOCAL 140, ETC.341effect before it entered into its current contract with the Union, about the end ofMarch 1953-and this as a result of the Fund's withholding of benefits from Scan-dariato, as will be detailed below.It is the practice of the Union, when a member otherwise covered by the Fund isdropped from good standing, to notify the Fund to that effect.That was done inthe cases of Kuhlman, Scandariato, and Karle at the end of October.The enroll-ment cards in the Fund of the three employees in question contain a notation, bear-ing date of November 1, 1952, that their certificates of interest in the Fund were can-celed as of that date.The employees were not, however, notified of the action taken-Kuhlman and Karle at no time, at least up to the time of the hearing, and Scandariatonot until she had occasion to apply for benefits, as will be reported below.Never-theless, despite the cancellation of their interest, the Fund has continued to collectfrom the Company each month up to the present time contributions calculated onthe basis of the stipulated percentage of the gross payroll forallemployees in theappropriate unit, including the gross wages paid Kuhlman, Scandariato, and Karle.At the end of November 1952, Scandariato became ill. She was hospitalized for7 days, undergoing surgical treatment, and thereafter remained at home recuperatingfor a period of about a month. If covered by the Fund, she became entitled todisability benefit payments, as well as payments to compensate her for medical, surgi-cal, and hospital expenses incurredWhen Scandariato entered the hospital she presented a "Blue Cross" card of As-sociated Hospital Service of New York, the organization that services on behalf of theFund the hospitalization benefits to which "covered" employees are entitled.She wasadvised subsequently by that organization that it could not pay hospitalization bene-fits for her account because her right to such benefits terminated on November 1,1952.Upon leaving the hospital, Scandariato contacted Alex Sirota, businessmanager of the Union and of the Fund, and asked him to send her the necessaryforms she would require to apply for benefits. Sirota at that time told her in sub-stance that she could have no forms because she was not in good standing with theUnion.Under date of December 13, 1952. Scandariato wrote the Security Fund formallyrequesting such forms.About a week later the forms were sent to her with anaccompanying letter from Sirota, stating:Some question has been raised as to your eligibility for such benefits. In themeantime, however, we are enclosing herewith an application form. If you willfill it out and return it to us we will then determine your eligibility.The forms were duly filled out and returned to the Fund on January 8, 1953, with aletter from David Siskind, Scandariato's attorney, asking for the expeditious process-ing of the benefit claimsOn January 13, 1953, Mr. Siskind wrote the Company.Mr. Siskind advised the Company that the Union was withholding payment ofScandariato's benefits for which provision had been made in the collective-bargainingagreement and on account of which the Company had made contributions; stated thatthe Union was giving as its reason for the withholding that Scandariato had lost hergood-standing membership in the Union, denied that the assigned reason was the trueone, and asserted that the Union's real reason was that Scandariato had objected,as was her right, to the execution of a checkoff form calling for the deduction ofassessments in addition to dues.Mr. Siskind declared his intention to file unfairlabor practice charges or to institute other proceedings to prevent discriminationagainsthis client and to insure payment of the benefits.He called upon the Com-pany for aid in seeing to it that Scandariato's benefit claims were honored.TheCompany did not reply to Mr. Siskind's letter.However, under date of January14, 1953, Scandariato received a letter from the Fund, instructing her to appearat a doctor's office for a physical examination.Scandariato complied with that in-struction on January 19, 1953.Normally, valid benefit claims made by Fund beneficiaries are honored promptly.On a prior occasion, in March 1952, when Scandariato had been hospitalized forsurgical treatment, she had received her benefits within 2 or 3 weeks after her claimhad been presented.On this occasion, however, no action was taken for a periodof about 10 months.Follow-up letters written by Mr. Siskind under date of February2 and 17, 1953, were left unanswered. It was only after the hearing in this pro-ceeding was formally opened that steps were taken to pay the claim.Under dateof November 19, 1953, Sirota, on the letterhead of the Security Fund, wrote Scan-dariato, enclosing checks for $217.95 and $125 as reimbursement for her hospital andsurgical expenses, respectively, and at the same time advised Scandariato that herclaim for disability benefits had been forwarded to the insurance carrier from whomshe would undoubtedly hear shortly.As of the close of the hearing, the disabilitybenefit claim had not yet been paid. 342:DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Analysis and conclusionsThere are two separate though related aspects to this phase of the case.The firstdeals with the claim that the Union violated Section 8 (b) (2) along with Section-8 (b) (1) (A) of the Act, by requiring the Company to make employee benefit contri-butions to the Security Fund, though, as administered, the Fund restricted the pay-ment of such benefits to those employees only who were in good-standing member-ship with the Union.The second deals with the claim that the Union in violationof the same sections specifically discriminated against the Charging Parties, bywithholding benefit payments from Scandariato and removing Kuhlman and Karle aswell as Scandariato from the Fund's eligibility rolls, because of their loss of member-ship status in the Union.'There can be no doubt that the Security Fund, as it was administered under the1952-1953 contract, and is being administered under the current contract executedin 1953, imposed upon the Company's employees conditions of employment thatwere discriminatory within the meaning of the Act. It is well settled that welfarefund provisions constitute a term and condition of employment, and that an em-ployer's contributions to such a fund are part of his employees' wages.SeeInlandSteel Company,77 NLRB 1, enfd. 170 F. 2d 247 (C. A. 7), cert. denied 336 U. S.960.By making contributions to a welfare fund in which employee benefits arein fact restricted to those employees only who are union members, though the em-ployer's contributions are made without reference to union membership or non-membership of unit employees, an employer in effect provides more favorable wagesand working conditions to those who are union members than to those who are not.Disparate treatment on that basis is discrimination forbidden by the Act.GaynorNews Company, Inc.,93 NLRB 299, enfd. 197 F. 2d 719 (C. A. 2). The law is,by now clearly established that a labor organization is responsible for illegal dis-crimination that derives from an agreement to which it is a party, and that it violatesSection 8 (b) (2) as well as Section 8 (b) (1) (A) of the Act when it executes,maintains,or enforces a collective-bargaining agreement containing provisions which,have the effect of imposing discriminatory conditions of employment."According-ly, it is found that, by maintaining and enforcing the 1952-1953 contract from'on orabout November 1, 195212 until its expiration, and by thereafter executing, main-taining, and enforcing the succeeding and current contract, pursuant to which con-tracts the Company was in effect caused and required, as the Union at all times wasaware, to maintain discriminatory conditions of employment-discriminating againstnonmembers of the Union in their right to welfare benefits provided for by em-ployer contributions to the Security Fund, and thus encouraging membership in andrendering assistance and support to the Union-the Union violated Section 8 (b)'(1) (A) and 8 (b) (2) of the Act. SeeJandel Furs,100 NLRB 1390.In reaching that conclusion, it is unnecessary to determine whether or not theCompany, if it were a-party to this proceeding charged with a Section 8 (a) (3)violation, could have successfully urged as a defense to its conduct, in whole or inpart, that the contract on its face was not illegal; or that the discrimination was notof its own making and outside its control; or that, with respect to the 1952-1953 con-tract it was not on notice when the contract was made of the discriminatory basison which the Fund was being administered; or that even after acquiring such knowl-edge through the Scandariato case it was not thereafterin a positionbecause of con-tract obligations already incurred to do anything about it'The question of em-ployer liability is not before us, nor is its determination controlling on the rule of thiscase.For, under Section 8 (b) (2), a labor organization, at least under certain cir-10The specific discrimination against Scandariato is alleged as a violation of Section8 (b) (2) and 8 (b) (1) (A) ; that against Kuhlman and Karle, only as a violation of8 (b) (1) (A).11 See, generally,Pacific American Shipowners Association,98 NLRB 582;F. H McGrawand Company,99 NLRB 695, 206 F. 2d. 635 (C. A. 6) ;Chrolds Company,93 NLRB 281,Acme Mattress Company, Inc.,91 NLRB 1010;International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, CIO, Local 291 Wisconsin AxleDivision,The Timken-Detrost Axle Company,92 NLRB 968;New York State EmployersAssociation,Inc,93 NLRB 127, enfd 196 F. 2d 78 (C. A. 2).1' The date alleged in the complaint as the commencement of the unfair labor practicescharged.1'Knowledge on the part of the Company prior to the execution of the current contractis,of course, clear on this record. So, too, is employee knowledge,as appearsfrom thefinding made above concerning the Booklet describing eligibility requirements distributedto the Company's employees in 1952. LOCAL 140, ETC.343cumstances,may be held liable for causing or attempting to cause employer discrimi-nation even though the facts are such as to absolve the employer from culpabilityunder Section 8(a) (3). SeeFerro Stamping and Manufacturing Co.,93 NLRB1459, 1462,1508.Section 8 (b) (2) makes it illegal for a labor organization notonly to cause or attempt to cause an employer to violate Section 8 (a) (3), but,in its second part,for it independently of such an employer violation to cause or at-tempt to cause an employer "to discriminate against an employee with respect towhom membership in such organization has been denied or terminated,"for reasonsother than the single ground,not applicable here, to which the section refers"Where, as here, discrimination in employment conditions exists in fact,an employer'signorance of it makes the discrimination no less, and if on that or any other basisan employer may have a legal defense,that defense cannot serve to shield a union,where, also as here, the union's own legal responsibility for bringing about or main-taining such employer discrimination is otherwise clearly and independently estab-lished.We come, then,to a consideration of the aspect of the case dealing with specificdiscrimination against Scandariato.The Union contends that no Section 8 (b) (2)violation in her case can be supported on the language of the section.Assertingthat the evidence fails to establish any dealings between the Union and the Companywith regard to Scandariato's claim, it argues that the most that can be inferred fromthe record is that the Union caused the Security Fund to discriminate.Ido notagree.If the Scandariato case could be considered in isolation,itwould perhapsbe difficult to spell out an 8 (b) (2) violation in the terms of the statutory language.But the situation I think is different when her case is viewed, as it must be,in con-text with the other findings that have here been made.It has been found that legalresponsibility under Section 8 (b) (2) attaches to the Union for causing the Com-pany to maintain discriminatory conditions,by contributing to a welfare fund underwhich, as the Union knew and intended,benefits would be denied those employees theUnion might declare not in good standing.The Union's action in notifying the Fundof Scandariato's loss of membership standing,taken with knowledge that its conse-quence would be to drop her from the Fund's eligibility rolls, and evidently for thatsole purpose,can only reasonably be viewed as an implementation and effectuation,through actual application in the manner intended,of the discriminatory employ-ment conditions the Union had caused the Company to maintain.Itwould be alegal anomaly to hold the Union responsible under Section 8 (b) (2) for the estab-lishment of the discriminatory employment conditions, and yet to hold it immuneunder that section for the application to a specific individual of a natural and antici-pated consequence of such discriminatory employment conditions.For these reasons,I believe and I find, that the record establishes a Section 8 (b) (2) violation by theUnion with regard to Scandariato.In any event,whatever view may be taken of it as a violation of Section 8 (b) (2),I think it clear beyond question,and I find,that the Union's conduct as to Scan-dariato violated Section 8(b) (1) (A).15The same finding is made with regardto the action taken by the Union to bring about the cancellation on the Fund'srecords of the participation right of Kuhlman and Karle to Fund benefits because oftheir loss of good standing.These conclusions are reached whether the Unionand the Security Fund are regarded as a common entity, as is contended by theGeneral Counsel,or as completely separate functional and legal entities, as theUnion insists.Even if the Union's position on that point is accepted,the fact re-mains that the Union,by notifying the Fund of their loss of membership,knowinglyand with that evident purpose set in motion the machinery to exclude the named14The excepted permissible ground-failure to tender periodic dues and initiation feesuniformly required-has no application here. In the first place, the eligibility disqualifi-cation under the Fund is not confined to those to whom membership has been denied orterminated on that ground, but applies to all deprived of membership for whateverreason;Secondly, it can have no application to Scandariato with respect to whom specific dis-crimination is charged, because, as found, her membership was not in factterminated onthat groundFinally, as the Board has recently ruled, the stated ground, even where itexists in a union-shop situation, would privilege discrimination by discharge, but by noother though lesser method.Krambo Food Stores, Incorporated,106 NLRB 870.isFrom a practical point of view it makes little difference whether the conduct com-plained of is found to be a violation of Section 8 (b) (1) (A), or of Section8 (b) (2), orof both ; for in any event effectuation of the policies of the Act would callfor the sameaffirmative remedial action to undo the wrong and place Scandariato in the position iilwhich she would have been but for Union's illegal conduct-that affirmativeremedial actionbeing provided for in "The Remedy" section below. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDindividualsfromparticipationinFund benefits.As the penalty that was thusimposed went beyond membership retention rights, which under the proviso toSection 8(b) (1) (A) the Union was free to control, and extended to the impair-ment of employeeinterestsaffecting terms and conditions of employment, whichcomes within the interdiction of the Act, and as the penalty was imposed becauseof the employees' nonmembershipin theUnion, the Union's action clearly involvedan illegalrestraint and coercion in the statutorysense.I find no merit to the Union'sargumentthat the Union's actionmay be justified on the ground that, having losttheir union membershiprequired as a condition of employment under a valid union-security contract, the employees were no longer properly on the payroll and there-fore no longer equitablyin a positionto participate in the distribution of employeebenefits. In point of fact, up to the time the benefit exclusion action was taken, theUnion had made noclaimon the Company for their severance from employment,nor did it do sountil sometime later, and it had until then continued, as indeed itstilldoes, to collect from the Company welfare contributions predicated on theinclusion of these employees in the bargaining and payroll unit. In point of law,as has beenfound above, the Union had no legal claim under the union-shop provi-sion for the removal of these employees from the payroll.Moreover, even if theemployees had been legally vulnerable to discharge under the union-shop contract,the Union under the rule ofKrambo Food Stores, supra,was nevertheless not privi-leged to invoke a sanction other than discharge to enforce its rights under the unionshop provision.C. As to the allegation that the Union violated Section 8 (b) (1) (A) by promisingto pay Scandariato benefits if she assisted the Union in its strikeactivitiesThe complaint alleges that the Union violated Section 8 (b) (1) (A), not onlyby the conduct already reviewed, but also by "promising to pay to Scandariato thebenefits under the Local 140 Security Fund if she assisted and joined Respondent inits strike and other concerted activities at the Brooklyn plant."The General Counselwould support that allegation mainly on the basis of testimony given by Scandariatoconcerning certain statements made to her by Sirota during a visit to her home inMay 1953. On that issue the testimony is as follows-In May 1953, there was a strike at the Respondent's plant.All employees joinedthe strike, except the 3 Charging Parties and the 6 other employees who with themhad declined to sign the checkoff authorizations that had been distributed to em-ployees the previous October.On the fourth day of the strike, Sirota paid a visit toScandariato's home.When asked the purpose of his visit, Sirota said he wantedScandariato to arrange to assemble "all the girls"-presumably the dissident 9-sothat he might speak to them, and that if she did as he asked he would see to it thather unpaid claim for benefits from the Security Fund was paid within 24 hours.AtSirota's request, Scandariato telephoned Kuhlman, but when Sirota got on the phone,Kuhlman refused to speak to him.While Sirota was still there, Karle telephonedScandariato.Sirota also spoke to her, but the record does not detail what was saidin that conversation.So much is clear from the record, but beyond that Scandariato's testimony iswholly confused, and little sense can be made of it.isAll that one can be certain ofis that Sirota promised prompt payment of Scandariato's benefits if she would arrangea meetingwith other girls so that he might talk to them. Scandariato's testimonyis too vagueto support a finding,in accord with the complaint's allegation, thatSirota wasconditioningpayment of the benefits upon her joining the strike.17 IfSirota told her his purposein desiringto speak to the girls, Scandariato's testimonyfails to reveal it with any reliable clarity.Although Scandariato testified at onepoint, in response to a direct question, that Sirota stated he wanted to see the girls"about signingthe cards," her testimony elsewhere appears to contradict that asser-tion.Thus, we find her testifying at other points that Sirota said that if they got to-gether to talk it over, they could "forget about the card and everything," and thatSirota said that he wanted to talk to thegirls "sothey wouldn't have to sign the cardand nobody would have to know anything about it."Accordingto stillanother11 Sirota did not testify nor did Scandariato's husband, who was the only other personpresent at the time17 Scandariato did not so claim In response to a leading question by the General Counsel,Scandariato testified that Sirota during his visit did make mention of her working duringthe strike.But all that was said in that connection, according to her recollection, was thefollowing :He said if I was outside striking with the others, and the other people were inside,would I like it. I says, "No." So he says, "What do you do it for " That is all. LOCAL 140, ETC.345version given by Scandariato, Sirota told her "if I get the girls together we will talkbusiness, and don't tell anybody about the card, if you want to sign, you sign, if youdon't want to sign, we will forget about it, I will still give you the $750 [benefits].''On this state of the record, I am unable to conclude that the particular allegationhere in question has been substantiated.Nor am I able to conclude, as was suggestedby the General Counsel at oral argument, that Scandariato's testimony on this pointsupports a finding that Sirota promised her the payment of benefits conditioned uponher signing a checkoff authorization in the form desired by the Union.Her testi-mony, as I view it, is material only as tending to substantiate a finding, relevant toother allegations of the complaint, that the Union in fact exercised substantial controlover the payment of Scandariato's benefits from the Security Fund, and that it ratherthan a separate entity was responsible for the withholding.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union set forth in section III, above, occurringin connection with the activities of the Company, described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it be ordered to cease and desist therefrom and fromrelated violations the danger of which may fairly be anticipated unless enjoined, andalso that it take certain affirmative action designed to effectuate the policies of theAct, as follows:It has been found that Respondent attempted to cause the Company illegally todiscriminate with regard to the hire and tenure of employment of Kuhlman, Scan-dariato, and Karle. It will be recommended that the Respondent notify the Com-pany in writing that it has no objection to the employment of said employees and thatitwithdraws the demands heretofore made by it for their discharge.It has been found that the Respondent engaged in unfair labor practices by hav-ing the Local 140 Security Fund cancel on its records the interest of the three namedemployees in such rights as they otherwise would have had to participate in thebenefits of the Fund, because of their loss of good-standing membership in the Union.Itwill be recommended that the Respondent notify the Security Fund that it with-draws all objection to their full participation in benefit rights, as employees coveredby said Fund, on the basis of the contributions made to said Fund on behalf of saidemployees, and that it desires their full rights and interests in said Fund to be restoredab initioas if the Union's earlier notice of loss of good standing, on the basis of whichthe aforesaid cancellation was made, had not been given, and, further, that it take allnecessary steps within its control to effectuate the restoration of all rights andinterests of said employees in and to the benefits of said Fund.It has been found that the Respondent engaged in unfair labor practices by causing,because of her nonmembership in the Respondent, the discriminatory denial to andwithholding from Annette Ciervo Scandariato, of payment of benefit claims againstthe Fund, and to which, but for such discrimination, she normally would have beenentitled.Itwill be recommended that the Respondent make her whole for any lossof money she may have suffered as a result of said discrimination, by payment to herof the difference between the amount which she would have been entitled to receiveas benefits as the Security Fund had her interest not been canceled, and such amounts,if any, as may have been already paid her.Upon the basis of the foregoing findings of fact and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Local 140, Bedding, Curtain & Drapery Workers Union, United FurnitureWorkers of America, CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.By attempting to cause The Englander Company, Inc., to discriminatein regardto the hire and tenure of employment of Marie J. Kuhlman, Annette Ciervo Scan-dariato, and Margaret Karle, and by causing the Company to discriminate in regardto terms and conditions of employment of its employees who were not members ofthe Union in good standing, generally, and of the three individuals above named,in particular, the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (b) (2) of the Act. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By restraining and coercing employees of the Company in the exercise of rightsguaranteed by Section 7 of the Act, the Respondent has engaged in and isengagingin, unfairlabor practices within themeaningof Section 8 (b) (1) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Appendix ANOTICE TO ALL MEMBERS OF LOCAL 140, BEDDING, CURTAIN & DRAPERYWORKERSUNION, UNITED FURNITURE WORKERS OF AMERICA, CIO, AND TO ALL EMPLOYEESOF THE ENGLANDER COMPANY, INC.Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify you that:WE WILL NOT cause or attempt to cause The Englander Company, Inc., to dis-criminate against employees in the bargaining unit represented by it, by requir-ing the Company to contribute sums of money to The Local 140 Security Fundfor the purpose of providing benefits to employees in said unit, unless pro-vision is made in the administration and operation of said Fund, or otherwise, forthe payment of benefits on a nondiscriminatory basis without regard to themembership status, or want of it, of employees in the bargaining unit.WE WILL NOT take any action or engage in any conduct in relation to TheLocal 140 Security Fund, or otherwise, that is calculated to deny or withholdfrom any employee in the said bargaining unit, because of lack of good-stand-ing membership in the Union, the payment to him of any benefits that wouldotherwise be due and payable to him from said Fund.WE WILL NOT in any other manner cause or attempt to cause the Companyto discriminate against any of its employees with regard to their hire or tenureof employment or terms or condition of employment, except under the con-ditions and upon the ground expressly authorized by Sections8 (a) (3) and 8(b) (2) of the Act.WE WILL NOT by means of the foregoing, or in any like orrelated manner, re-strain or coerce employees in the exercise of their right to engagein or refrainfrom any or all concerted activities listed in Section 7 of the Act, except to theextent that such right may be affected by anagreementrequiring membershipin a labor organization as a condition of employment, as authorized by Section8 (a) (3) of the Act.WE WILL make Annette Ciervo Scandariato whole for any loss of money shemay have suffered as the result of the discriminatory denial or withholding ofbenefits due and payable to her from The Local 140 Security Fund.WE WILL take all necessary steps within our control to effectuatethe resto-ration to Marie F. Kuhlman, Annette Ciervo Scandariato, and Margaret Karleof all rights of said employees to participate in the benefits of said Fund.LOCAL 140, BEDDING, CURTAIN & DRAPERYWORKERSUNION, UNITED FURNITURE WORKERS OF AMERICA, CIO,Labor Organization.Dated---------------- By----------------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.SYMNS GROCERCo., AND IDAHO WHOLESALE GROCERY CO.andTEAM-STERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERSUNION, LOCALNo. 983,AFL.Case No. 19-CA-481. July 23, 1954Supplemental Decision and Amended OrderOn March 16, 1953, the Board issued a Decision and Order in theabove case (103 NLRB 622), in which it found, in agreement with the109 NLRB No. 58.